Exhibit 10.11
CONFIDENTIAL TREATMENT REQUESTED
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
IS IDENTIFIED BY THREE ASTERISKS, AS FOLLOWS “* * *”, AN UNREDACTED VERSION OF
THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
LOAN SERVICING AGREEMENT
by and between
BOSCO CREDIT II, LLC
as the Owner,
and
FRANKLIN CREDIT MANAGEMENT CORPORATION
as the Servicer
dated and made effective as of September 22, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS; CERTAIN MATTERS OF CONSTRUCTION
    1  
 
       
ARTICLE II ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
    9  
 
       
2.1. The Servicer to Act as the Servicer
    9  
2.2. Liquidation of Mortgage Loans
    11  
2.3. Collection of Mortgage Loan Payments
    11  
2.4. Establishment of and Deposits to Control Account
    12  
2.5. Permitted Withdrawals From Control
    12  
2.6. Establishment of and Deposits to Escrow Account
    13  
2.7. Permitted Withdrawals From Escrow Account
    13  
2.8. Payment of Taxes, Insurance and Other Charges
    14  
2.9. Protection of Accounts
    14  
2.10. Maintenance of Hazard Insurance
    14  
2.11. Reserved
    15  
2.12. Maintenance of Fidelity Bond and Errors and Omissions Insurance
    15  
2.13. Inspections
    16  
2.14. Restoration of Mortgaged Property
    16  
2.15. Reserved
    16  
2.16. Title, Management and Disposition of REO Property
    16  
2.17. REO Reports
    17  
2.18. Liquidation Reports
    17  
2.19. Reports of Foreclosures and Abandonments of Mortgaged Property
    17  
2.20. Reserved
    18  
2.21. Notification of Adjustments
    18  
2.22. Transfer Notices
    18  
2.23. Privacy
    18  
2.24. Losses and Expenses
    19  

 

 



--------------------------------------------------------------------------------



 



         
ARTICLE III REMITTANCES
    20  
 
       
3.1. Reserve
    20  
3.2. Statements to the Owner
    20  
3.3. Monthly Advances by the Servicer
    20  
 
       
ARTICLE IV GENERAL SERVICING PROCEDURES
    20  
 
       
4.1. Transfers of Mortgaged Property
    20  
4.2. Satisfaction of Mortgages and Release of Mortgage Files
    21  
4.3. Servicing Compensation
    21  
4.4. Reserved
    21  
4.5. Right to Examine Servicer Records
    22  
 
       
ARTICLE V POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
DELIVERY OF DOCUMENTS; SERVICER TO COOPERATE
    22  
 
       
5.1. Provision of Information
    22  
5.2. Financial Statements; Servicing Facility
    22  
5.3. Possession of Mortgage Files; Maintenance of Servicing Files
    22  
5.4. Books and Records; Transfers of Mortgage Loans
    22  
5.5. Custodial Agreement; Delivery of Documents
    23  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    24  
 
       
6.1. General Representations and Warranties
    24  
6.2. Representations, Warranties and Covenants of the Owner Regarding Individual
Mortgage Loans
    24  

 

 



--------------------------------------------------------------------------------



 



         
ARTICLE VII THE SERVICER
    27  
 
       
7.1. Indemnification; Third Party Claims
    27  
7.2. Merger or Consolidation of the Servicer
    28  
7.3. Limitation on Liability of the Servicer and Others
    29  
7.4. Limitation on Assignment by the Servicer
    29  
 
       
ARTICLE VIII RESERVED
    29  
 
       
8.1. Reserved
    29  
 
       
ARTICLE IX DEFAULT
    29  
 
       
9.1. Events of Default
    29  
9.2. Waiver of Defaults
    30  
 
       
ARTICLE X TERMINATION
    30  
 
       
10.1. Termination
    30  
10.2. Termination With Cause
    31  
10.3. Termination Without Cause
    31  
 
       
ARTICLE XI MISCELLANEOUS PROVISIONS
    31  
 
       
11.1. Successor to the Servicer
    31  
11.2. Reserved
    32  
11.3. Amendment; Extension Not a Waiver
    32  
11.4. Governing Law; Venue
    32  
11.5. Duration of Agreement
    32  
11.6. Notices
    33  
11.7. Severability of Provisions
    33  
11.8. Relationship of Parties
    33  
11.9. Execution; Successors and Assigns
    34  
11.10. Assignment by the Owner
    34  
11.11. Time of Payment
    34  
11.11. Force Majeure
    34  

 

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Mortgage Loan Schedule
Exhibit B
  Contents of Each Mortgage Loan File
Exhibit C
  Reserved
Exhibit D
  Servicing Fee Schedule
Exhibit E
  Reports
 
   
Exhibit F
  Reserved
 
   
Exhibit G
  Approval Matrix

 

 



--------------------------------------------------------------------------------



 



LOAN SERVICING AGREEMENT
This Loan Servicing Agreement (the “Agreement”), dated and effective as of
September 22, 2010, is by and between BOSCO CREDIT II, LLC, a Delaware limited
liability company (“Owner”), and Franklin Credit Management Corporation, a
Delaware corporation (“Servicer”).
WHEREAS, the Mortgage Loans identified on the Mortgage Loan Schedule annexed
hereto as Exhibit A have been acquired by Owner; and
WHEREAS, the Servicer has agreed to service each Mortgage Loan on behalf of the
Owner commencing on the Effective Date (as defined herein), and the parties
hereto desire to provide the mechanics of such servicing by the Servicer;
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the Owner and the Servicer agree as follows:
ARTICLE I
DEFINITIONS; CERTAIN MATTERS OF CONSTRUCTION
Whenever used herein, the following words and phrases shall have the following
meanings:
“Accepted Servicing Practices” means, with respect to any Mortgage Loan, those
customary and reasonable mortgage servicing practices generally undertaken by
prudent mortgage lending institutions that service mortgage loans of the same
type as such Mortgage Loan in the jurisdiction where the related Mortgaged
Property is located, subject to and in accordance with the Approval Matrix and
the Agreed Servicing Guidelines.
“Adjustment Date” means, as to each adjustable rate Mortgage Loan, the date on
which the Mortgage Interest Rate is adjusted in accordance with the terms of the
related Mortgage Note and Mortgage.
“Agreed Servicing Guidelines” mean the Agreed Servicing Guidelines attached
hereto as Exhibit H.
“Agreement” has the meaning assigned to it in the preamble.
“Ancillary Income” means all income derived from the Mortgage Loans other than
payments of principal and interest on the Mortgage Loans, including any interest
that accrues on funds on deposit in the Escrow Account and the Control Account,
insufficient fund fees, conversion fees, satisfaction fees, optional insurance
administrative fees, assumption fees, escrow account benefits, reinstatement
fees, customary real estate referral fees, modification fees, release fees,
foreclosure fees, late payment fees, prepayment penalty fees and all other
incidental fees and charges received by the Servicer, but excluding Servicing
Fees.

 

 



--------------------------------------------------------------------------------



 



“Applicable Requirements” means as of the time of reference, with respect to the
Mortgage Loans, REO Property and the servicing of the Mortgage Loans, all of the
following: (i) all contractual obligations of the Servicer set forth in this
Agreement; (ii) the requirements set forth in the related Mortgage Note and the
related Mortgage; (iii) all applicable federal, state and local legal and
regulatory requirements (including statutes, rules, regulations and ordinances
and including the Privacy Requirements); (iv) all other applicable requirements
and guidelines of each governmental agency, board, commission, instrumentality
and other governmental body or officer having jurisdiction; (v) all other
applicable judicial and administrative judgments, orders, stipulations, awards,
writs and injunctions; and (vi) Accepted Servicing Practices.
“Appraised Value” means with respect to any Mortgage Loan, the lesser of (i) the
value set forth on the appraisal made in connection with the origination of the
related Mortgage Loan as the value of the related Mortgaged Property, or
(ii) the purchase price paid for the Mortgaged Property, provided, however, that
in the case of a refinanced Mortgage Loan, such value shall be based solely on
the appraisal made in connection with the refinancing of such Mortgage Loan.
“Approval Matrix” means the Owner’s specified delegation of authority to the
Servicer for servicing the Accounts, which is set forth on Exhibit G to this
Agreement.
“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Owner.
“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions located in New York or New Jersey are authorized
or obligated by law or executive order to be closed.
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time or any successor statute thereto, and applicable U.S. Department of the
Treasury regulations issued pursuant thereto.
“Condemnation Proceeds” means all awards or settlements in respect of a
Mortgaged Property, whether permanent or temporary, partial or entire, by
exercise of the power of eminent domain or condemnation, to the extent not
required to be released to a Mortgagor in accordance with the terms of the
related Mortgage Loan Documents.
“Control Account” has the meaning assigned to it in the Loan Agreement.
“Custodial Agreement” means the agreement governing the retention of the
originals of each Mortgage Note, Mortgage, Assignment of Mortgage and other
Mortgage Loan Documents.
“Custodian” means the custodian under the Custodial Agreement, or its successor
in interest or assigns, or any successor to the Custodian under the Custodial
Agreement as provided therein.
“Customer Information” means any personally identifiable information in any form
(written, electronic or otherwise) relating to a Mortgagor, including, but not
limited to: a Mortgagor’s name, address, telephone number, Mortgage Loan number,
Mortgage Loan payment history, delinquency status, insurance carrier or payment
information, tax amount or payment information; the fact that the Mortgagor has
a relationship with the servicer of such Mortgagor’s Mortgage Loan; and any
other non-public personally identifiable information.

 

2



--------------------------------------------------------------------------------



 



“Cut-off Date” means September 22, 2010, or with respect to Mortgage Loans and
servicing rights and obligations with respect to such Mortgage Loans made
subject to this Agreement after the first Effective Date hereunder, the date
agreed to by the Servicer and the Owner.
“Damages” means any and all assessments, judgments, claims, liabilities, losses,
costs, damages or expenses (including interest, penalties and reasonable
attorneys’ fees, expenses and disbursements in connection with any action, suit
or proceeding and including any such reasonable attorneys’ fees, expenses and
disbursements incurred in enforcing any right of indemnification against any
indemnitor). There shall be no limitation on the amount of Damages under this
Agreement except as provided in Section 7.3(c).
“Delinquent” means a Mortgage Loan is “Delinquent” when any payment
contractually due thereon has not been made by the close of business on the Due
Date therefor. Such Mortgage Loan is “30 days Delinquent” if such contractual
payment has not been received by the close of business on the numerically
corresponding day of the month immediately succeeding the month in which such
contractual payment was due, or, if there is no such numerically corresponding
day (e.g., when a 30-day month follows a 31-day month in which a payment was due
on the 31st day of such month) then on the last day of such immediately
succeeding month. Similarly for “60 days Delinquent” the second immediately
succeeding month, and for “90 days Delinquent” the third immediately succeeding
month.
“Determination Date” means the last calendar day of the month immediately
preceding the related Distribution Date.
“Distribution Date” means the 10th day (or if such 10th day is not a Business
Day, the first Business Day immediately following) of any month, beginning with
the first Distribution Date.
“Due Date” means the first day of the month on which the Monthly Payment is due
on a Mortgage Loan, exclusive of any days of grace.
“Due Period” means with respect to each Distribution Date, the period commencing
on the second day of the month preceding the month of the Distribution Date and
ending on the first day of the month of the Distribution Date.
“Effective Date” means September 23, 2010, or with respect to Mortgage Loans and
servicing rights and obligations with respect to such Mortgage Loans made
subject to this Agreement after such date, on the date that the Servicer obtains
possession of the Mortgage Loan Documents.
“Errors and Omissions Insurance Policy” means an errors and omissions insurance
policy to be maintained by the Servicer pursuant to Section 2.12.

 

3



--------------------------------------------------------------------------------



 



“Escrow Account” means the separate account or accounts created and maintained
pursuant to Section 2.6.
“Escrow Payments” means with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other related
document.
“Event of Default” means any one of the conditions or circumstances enumerated
in Section 9.1.
“Expenses” has the meaning assigned to it in Section 2.24.2.
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
“FHA” means the Federal Housing Administration, or any successor thereto.
“Fidelity Bond” means a fidelity bond to be maintained by the Servicer pursuant
to Section 2.12.
“Float Benefit” means the net economic benefit resulting from escrow and
custodial deposits held for the account of the Servicer or the Owner relating to
the Mortgage Loan and servicing thereof. The Float Benefit is based on the
Servicer’s selection of the investment facility or interest rate swap or other
arrangement offered from time to time by the financial institution holding
custodial deposits.
“Franklin Trust Loans” means the Mortgage Loans purchased from Franklin Mortgage
Asset Trust 2009-A.
“Gross Margin” means with respect to each Mortgage Loan, the fixed percentage
amount set forth in the related Mortgage Note which is added to the Index in
order to determine the related Mortgage Interest Rate, as set forth in the
Mortgage Loan Schedule.
“HELOC” means a Mortgage Loan that is a home equity line of credit or any other
arrangement under which the Mortgagor has the right to demand further advances
from the mortgagee.
“High Cost Loan” means a Mortgage Loan classified as (a) a “high cost” loan
under HOEPA, (b) a “high cost home,” “threshold,” “covered,” “high risk home,”
“predatory” or similar loan under any other applicable state, federal or local
law or (c) a Mortgage Loan categorized as “High Cost” pursuant to the Standard &
Poor’s Glossary for File Format for LEVELS®, Appendix E, as revised from time to
time.
“HOEPA” means the Home Ownership Equity Protection Act of 1994, as amended.

 

4



--------------------------------------------------------------------------------



 



“Index” means with respect to any adjustable rate Mortgage Loan, the index
identified on the Mortgage Loan Schedule and set forth in the related Mortgage
Note for the purpose of calculating the interest thereon.
“Insurer” means any entity that insures or guarantees all or part of the risk of
loss of a Mortgage Loan, and the providers of any hazard insurance policy, flood
insurance policy or title insurance policy.
“Insurance Proceeds” means with respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.
“Lender” means Värde Investment Partners, L.P., a Delaware limited partnership.
“Litigation: means any litigation, arbitration or other proceeding before any
governmental, administrative or arbitral court or tribunal, or any government
investigation or administrative enforcement action.
“Liquidation Proceeds” means cash received in connection with the liquidation of
a defaulted Mortgage Loan, whether through the sale or assignment of such
Mortgage Loan, trustee’s sale, foreclosure sale or otherwise, or the sale of the
related Mortgaged Property if the Mortgaged Property is acquired in satisfaction
of the Mortgage Loan.
“Loan-to-Value Ratio or LTV” means with respect to any Mortgage Loan, the ratio
of the original loan amount of the Mortgage Loan at its origination (unless
otherwise indicated) to the Appraised Value of the Mortgaged Property.
“Loan Agreement” means that certain Master Loan Agreement between Bosco Credit
II, LLC and Lender dated as of the date of this Agreement, as amended, modified,
supplemented, replaced or renewed from time to time in accordance with its
terms.
“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan.
“Mortgage” means the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a lien on Mortgaged Property securing the Mortgage
Note.
“Mortgage File” means the items pertaining to a particular Mortgage Loan
referred to in Exhibit B to this Agreement, and any additional documents
required to be added to the Mortgage File pursuant to this Agreement.
“Mortgage Interest Rate” means the annual rate of interest borne on a Mortgage
Note in accordance with the provisions of the Mortgage Note.
“Mortgage Loan” means each Mortgage Loan subject to this Agreement and which is
identified on the Mortgage Loan Schedule, which Mortgage Loan includes the
Mortgage File, the Monthly Payments, Principal Prepayments, Liquidation
Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds
and all other rights, benefits, proceeds and obligations arising from or in
connection with such Mortgage Loan. To the extent the context shall permit or
require, each such reference to Mortgage Loan shall include REO Property.

 

5



--------------------------------------------------------------------------------



 



“Mortgage Loan Documents” means with respect to a Mortgage Loan, the original
related Mortgage Note with applicable addenda and riders and endorsements, the
original related Mortgage and the originals of any required addenda and riders,
the original related Assignment of Mortgage and any original intervening related
assignments, any guarantees, any written modification agreements, the original
related title insurance policy, and the related appraisal report.
“Mortgage Loan Remittance Rate” means with respect to each Mortgage Loan, the
annual rate of interest remitted to the Owner, which shall be equal to the
related Mortgage Interest Rate minus the Servicing Fee Rate.
“Mortgage Loan Schedule” means a schedule of Mortgage Loans annexed hereto as
Exhibit A, or as the same may be supplemented from time to time by mutual
agreement of the Owner and the Servicer, such schedule setting forth the
following information with respect to each Mortgage Loan: (1) the Servicer’s
Mortgage Loan number; (2) the city state and zip code of the Mortgaged Property;
(3) a code indicating whether the Mortgaged Property is a single family
residence, two-family residence, three-family residence, four-family residence,
PUD, mixed-use property, or condominium; (4) the current Mortgage Interest Rate;
(5) the current Mortgage Loan Remittance Rate; (6) the current Monthly Payment;
(7) the Gross Margin; (8) the original term to maturity; (9) the scheduled
maturity date; (10) the principal balance of the Mortgage Loan as of the Cut-off
Date; (11) the Loan-to-Value Ratio; (12) the next Adjustment Date; (13) the
lifetime Mortgage Interest Rate cap; (14) a code indicating whether the Mortgage
Loan is convertible or not; (15) a code indicating whether the Mortgage Loan
Documents contain a prepayment fee, and, if so, additional fields setting forth
the terms thereof; and (16) any other information that the Servicer may require.
“Mortgage Note” means the note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage.
“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note or, where the context permits or requires
(including in Section 6.2), an REO Property.
“Mortgagor” means the obligor on a Mortgage Note.
“New Loan Data File” means with respect to each Mortgage Loan delivered after
the initial Effective Date by the Owner to be serviced by the Servicer under
this Agreement, the data file produced by the Owner that is used to enable the
Servicer to set up each Mortgage Loan on its servicing system.
“Originator” means, with respect to any Mortgage Loan, the entity or entities
that (a) took the relevant Mortgagor’s loan application; (b) processed the
relevant Mortgagor’s loan application: and/or (c) closed and/or funded such
Mortgage Loan.

 

6



--------------------------------------------------------------------------------



 



“Owner” means Bosco Credit II, LLC, a Delaware limited liability company, or its
successor in interest or any successor to the Owner under this Agreement as
herein provided.
“Owner Indemnitees” has the meaning assigned to it in Section 7.1.1.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof.
“Principal Prepayment” means any payment or other recovery of principal on a
Mortgage Loan which is received in advance of its scheduled Due Date, including
any prepayment penalty or premium thereon and which is not accompanied by an
amount of interest representing scheduled interest due on any date or dates in
any month or months subsequent to the month of prepayment.
“Principal Prepayment Period” means the month preceding the month in which the
related Distribution Date occurs.
“Prior Servicer” means all servicers and subservicers, collectively and
individually, other than the Servicer, which, at any time prior to the
applicable Effective Date, pooled, sold, serviced or subserviced any of the
Mortgage Loans.
“Privacy Requirements” means the obligations imposed by (i) Title V of the
Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq.; (ii) the applicable federal
regulations implementing such act and codified at 12 CFR Parts 40, 216, 332,
573, and/or 16 CFR Part 313; (iii) Interagency Guidelines Establishing Standards
For Safeguarding Borrower Information published in final form on February 1,
2001 (such final guidelines and/or rules the “Interagency Guidelines”) to
establish and maintain an Information Security Program (as such term is defined
in the Interagency Guidelines); and (iv) other applicable federal, state and
local laws, rules, regulations, and orders relating to the privacy and security
of Customer Information, including the federal Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq., and similar state laws.
“Qualified Depository” means a deposit account or accounts maintained with a
federal or state chartered depository institution selected by Servicer the
deposits in which are insured by the FDIC to the applicable limits and the
short-term unsecured debt obligations of which (or, in the case of a depository
institution that is a subsidiary of a holding company, the short-term unsecured
debt obligations of such holding company) are rated A-1 by Standard & Poor’s
Ratings Services or Prime-1 by Moody’s Investors Service, Inc. (or a comparable
rating if another rating agency is specified by the Owner by written notice to
the Servicer) at the time any deposits are held on deposit therein.
“Qualified Insurer” means a mortgage guaranty insurance Insurer duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and generally acceptable as an Insurer under Accepted Servicing
Practices.
“Remittance Date” has the meaning assigned to it in the Loan Agreement.
“REO Disposition” means the final sale by the Servicer of any REO Property.

 

7



--------------------------------------------------------------------------------



 



“REO Disposition Proceeds” means all amounts received with respect to an REO
Disposition pursuant to Section 2.16.
“REO Property” means a Mortgaged Property acquired through foreclosure, by deed
in lieu of foreclosure or otherwise, as described in Section 2.16.
“Servicer” means Franklin Credit Management Corporation, or its successor in
interest or assigns, or any successor to the Servicer under this Agreement
appointed as herein provided.
“Servicer Employees” means Servicer Employees has the meaning set forth in
Section 2.12.
“Servicer Indemnitees” has the meaning assigned to it in Section 7.1.2.
“Servicing Advances” means all customary, reasonable and necessary “out of
pocket” costs and expenses (including reasonable attorney’s fees and
disbursements) incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of the Mortgage Loan or Mortgaged Property, (b) any
enforcement or judicial proceedings, including foreclosures, money judgments and
bankruptcy proceedings, (c) the management and liquidation of any REO Property,
including, but not limited to, the cost of environmental inspection or review of
such property, (d) compliance with the obligations under Sections 2.8, 2.10,
2.11, 2.14 and 2.15, (e) other Expenses that are the responsibility of the Owner
under Section 2.24, and (f) any other amounts expressly designated as Servicing
Advances pursuant to this Agreement.
“Servicing Fee” means with respect to each Mortgage Loan, the fees the Owner
shall pay to the Servicer, as set forth on Exhibit D to this Agreement.
“Servicing Fee Rate” means with respect to each Mortgage Loan, the percentage
set forth on Exhibit D to this Agreement.
“Servicing File” means with respect to each Mortgage Loan, the file retained by
the Servicer consisting of originals of all documents in the Mortgage File which
are not delivered to the Custodian and copies of the Mortgage Loan Documents
listed in the Custodial Agreement, the originals of which are delivered to the
Custodian pursuant to Section 5.5.
“VA: means the United States Department of Veterans Affairs, or any successor
thereto.
Construction of this Agreement and Certain Terms and Phrases.
(a) Unless the context of this Agreement clearly indicates otherwise, (i) words
of any gender include each other gender; (ii) words denoting the singular shall
include the plural and vice versa; (iii) the terms “hereof”, “herein”, “hereby”
and derivate or similar words refer to this entire Agreement and not to any
particular provision of this Agreement; and (iv) the terms “Article”, “Section”,
and “Exhibit” without any reference to a specified document refer to the
specified Article, Section and Exhibit, respectively, of this Agreement.

 

8



--------------------------------------------------------------------------------



 



(b) The words “including”, “include” and “includes” are not exclusive and shall
be deemed to be followed by the words “without limitation”.
(c) The word “or” shall be construed to mean “and/or” unless the context clearly
prohibits that construction.
(d) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified.
(e) Any reference to any federal, state, local or foreign statute or law,
including any one or more sections thereof, shall be deemed also to refer to,
unless the context requires otherwise, all rules and regulations promulgated
thereunder.
(f) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
ARTICLE II
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
2.1. The Servicer to Act as the Servicer. The Servicer, as an independent
contractor, shall service and administer the Mortgage Loans on an actual/actual
basis in accordance with this Agreement, in accordance with Accepted Servicing
Practices, and shall have full power and authority, acting alone or through the
delegation of duties to third party servicing providers, to do any and all
things in connection with such servicing and administration which the Servicer
may deem necessary or desirable, consistent with the terms of this Agreement.
The Servicer may perform its servicing responsibilities through agents or
independent contractors, provided, however, that in no event will the Servicer
delegate oversight of servicing, interaction with the Owner or the Custodian,
administration of accounts or reporting and no event will the Servicer be
released from any of its responsibilities hereunder on account of any
delegation. Unless otherwise agreed in writing by the Owner, in no event will
the Owner act in a manner that is not consistent with the Approval Matrix or the
Agreed Servicing Guidelines.
From and after the initial Effective Date, the Servicer shall assume
responsibility under this Agreement to service and administer additional
Mortgage Loans upon the delivery, in accordance with all reasonable instructions
and directions which the Servicer may give to the Owner, of the related New Loan
Data File and all related Mortgage Loan Documents by the Owner. To the extent
available to the Owner and not otherwise available to the Servicer, the Owner
shall provide the New Loan Data File for each Mortgage Loan to the Servicer no
event later than fifteen (15) days before the Servicer is expected to perform
servicing on that Mortgage Loan. To the extent available to the Owner and not
otherwise available to the Servicer, the Owner shall notify the Servicer within
two (2) Business Days, in writing, of any changes in the information contained
in the New Loan Data File. The Owner agrees to take such actions under the
Custodial Agreement as are required of the Owner in connection with the delivery
to the Servicer of copies of the Mortgage Note, the Mortgage or any other
documents which are held by the Custodian with respect to a Mortgage Loan that
the Servicer deems reasonably necessary in connection with its performance of
the servicing of said Mortgage Loan. The Servicer shall cooperate with the Owner
in connection with the transfer of the servicing rights and obligations with
respect to the Mortgage Loans.

 

9



--------------------------------------------------------------------------------



 



The Servicer shall have no liability hereunder and shall be excused from
performance to the extent that such liability or failure to perform is related
to the fact that the Servicer has not been provided with the Mortgage Loan
Documents.
Consistent with the terms of this Agreement, the Servicer may waive, modify or
vary any term of any Mortgage Loan or consent to the postponement of strict
compliance with any such term or in any manner grant indulgence to any Mortgagor
if in the Servicer’s reasonable and prudent determination such waiver,
modification, postponement or indulgence is not materially adverse to the Owner
and provided that in no event will Servicer (i) make any such waiver,
modification, variance or consent unless permitted under the Agreed Servicing
Guidelines and/or the Approval Matrix or (ii) make any future advances with
respect to a Mortgage Loan. Unless the Mortgagor is in default with respect to
the Mortgage Loan or such default is, in the judgment of the Servicer, either
imminent or reasonably foreseeable, the Servicer shall not accept short sales or
partial payments in full satisfaction of any payment obligation, grant
forbearances or permit any modification with respect to any Mortgage Loan that
would change the Mortgage Interest Rate, defer or forgive the payment of
principal (except for actual payments of principal), capitalize arrearages or
change the final maturity date on any Mortgage Loan (a “Prohibited
Modification”). Notwithstanding the foregoing sentence, the Servicer may permit
a Prohibited Modification if the Owner has consented to the same in writing or
the Servicer has reasonably determined that such activities are necessary and
desirable and in the best interests of the Owner to maximize recovery of
principal and interest over the life of the Mortgage Loans. Without limiting the
generality of the foregoing, the Servicer shall continue, and is hereby
authorized and empowered, to execute and deliver on behalf of itself and the
Owner, all instruments of satisfaction or cancellation, or of partial or full
release, discharge and all other comparable instruments, with respect to the
Mortgage Loans and with respect to the Mortgaged Properties. If reasonably
required by the Servicer, the Owner shall furnish the Servicer with any powers
of attorney and other documents necessary or appropriate to enable the Servicer
to carry out its servicing and administrative duties under this Agreement.
Unless the Servicer agrees for specified Mortgage Loans, the Owner shall not
make any Mortgage Loan subject to this Agreement for which the Owner or the
Servicer has knowledge that there may be a legal issue regarding the Mortgage
Loan, including without limitation, fraudulent origination, theft or identity,
or failure to comply with applicable laws and regulations in the origination or
prior servicing of the Mortgage Loan. The Owner shall notify the Servicer in
writing of those Mortgage Loans, if any, that have been subject to a report to a
governmental agency with regard to alleged fraud or identity theft. The
Servicer’s assumption of the responsibility to service and administer such
Mortgage Loan, if any, shall not constitute a waiver of the Servicer’s rights to
indemnification as otherwise provided in this Agreement.

 

10



--------------------------------------------------------------------------------



 



2.2. Liquidation of Mortgage Loans. In the event that any payment due under any
Mortgage Loan and not postponed pursuant to Section 2.1 is not paid when the
same becomes due and payable, or in the event the Mortgagor fails to perform any
other covenant or obligation under the Mortgage Loan and such failure continues
beyond any applicable grace period, the Servicer shall take such action as shall
be consistent with Applicable Requirements. If foreclosure proceedings are
commenced, the Servicer shall make all necessary and proper Servicing Advances,
subject to reimbursement in accordance with the terms of this Agreement,
provided, however, that the Servicer shall not be required to expend funds in
connection with any foreclosure or towards the restoration or preservation of
any Mortgaged Property, unless it shall determine that such preservation,
restoration and/or foreclosure is reasonably expected to increase the proceeds
of liquidation of the Mortgage Loan to the Owner after reimbursement to itself
for such expenses.
Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, (a) the Servicer
shall have no obligation to commence or continue foreclosure proceedings or
obtain title to Mortgaged Property securing a Mortgage Loan as a result of or in
lieu of foreclosure or otherwise if (i) such Mortgage Loan is subject to HOEPA
or any regulations related thereto, (ii) such Mortgage Loan qualifies as a High
Cost Loan under a state or local anti-predatory lending law or regulation, or
(iii) the Servicer determines, in its reasonable judgment, that foreclosure
and/or acquisition of title to Mortgaged Property would expose it or the Owner
to material risk or liability pertaining to the acts, errors or omissions of the
Originator or Prior Servicers and (b) in the event the Servicer has reasonable
cause to believe that a Mortgaged Property is contaminated by hazardous or toxic
substances or wastes. If the Owner otherwise requests an environmental
inspection or review of such Mortgaged Property, such an inspection or review is
to be conducted by a qualified inspector. The cost for such inspection or review
shall be borne by the Owner. Upon completion of the inspection or review, the
Servicer shall promptly provide the Owner with a written report of the
environmental inspection.
After reviewing the environmental inspection report, the Owner shall determine
how the Servicer shall proceed with respect to the Mortgaged Property. In the
event (a) the environmental inspection report indicates that the Mortgaged
Property is contaminated by hazardous or toxic substances or wastes and (b) the
Owner directs the Servicer to proceed with foreclosure or acceptance of a deed
in lieu of foreclosure, the Servicer shall be reimbursed for all costs and
expenses associated with such foreclosure or acceptance of a deed in lieu of
foreclosure and any related environmental clean up costs, as applicable,
pursuant to the terms of this Agreement. In the event the Owner directs the
Servicer not to proceed with foreclosure or acceptance of a deed in lieu of
foreclosure, the Servicer shall be reimbursed for all Servicing Advances and
Expenses made with respect to the related Mortgaged Property pursuant to the
terms of this Agreement.
2.3. Collection of Mortgage Loan Payments. Continuously from the date hereof
until the principal and interest on all Mortgage Loans are paid in full, the
Servicer shall proceed diligently to collect all payments due under each of the
Mortgage Loans when the same shall become due and payable and, where required
under Applicable Requirements, shall use commercially reasonable efforts in
ascertaining and estimating Escrow Payments and all other charges that will
become due and payable with respect to the Mortgage Loan and the Mortgaged
Property.

 

11



--------------------------------------------------------------------------------



 



2.4. Establishment of and Deposits to Control Account. The Servicer shall
segregate and hold all funds collected and received pursuant to Mortgage Loans
separate and apart from any of its own funds and general assets. Except as
provided herein, the Servicer shall deposit in the Control Account within two
(2) Business Days of the Servicer’s receipt, and retain therein, the following
collections received by the Servicer after the Cut-off Date or received by the
Servicer prior to the Cut-off Date but allocable to a period subsequent thereto:
(a) all payments on account of principal on the Mortgage Loans, including all
Principal Prepayments (other than any related prepayment penalty fees, which
shall be retained by the Servicer);
(b) all payments on account of interest on the Mortgage Loans adjusted to the
Mortgage Loan Remittance Rate;
(c) all Liquidation Proceeds;
(d) all Insurance Proceeds (other than proceeds to be held in the Escrow Account
in accordance with Section 2.6 and applied to the restoration or repair of the
Mortgaged Property or released to the Mortgagor in accordance with
Section 2.14);
(e) all Condemnation Proceeds which are not applied to the restoration or repair
of the Mortgaged Property or released to the Mortgagor in accordance with
Section 2.14; and
(f) any amounts received with respect to or related to any REO Property and all
REO Disposition Proceeds pursuant to Section 2.16.
2.5. Permitted Withdrawals From Control Account. On each Remittance Date, the
Owner shall cause amounts to be paid from the Control Account as provided in
Section 3.4 of the Loan Agreement, including, without limitation, for the
following purposes:
(a) to pay the Servicing Fee;
(b) to pay Servicer for any unreimbursed Servicing Advances or Expenses or
Ancillary Income not retained prior to depositing funds in the Control Account
or that are otherwise reimbursable to the Servicer pursuant to this Agreement;
(c) to reimburse Servicer for expenses incurred and reimbursable to it pursuant
to Section 7.1;
(d) to pay any amount required to be paid pursuant to Section 2.16 related to
any REO Property;
(e) to reimburse Servicer for any REO expenses not otherwise reimbursed above;
and
(f) to remove funds inadvertently placed in the Control Account by the Servicer.
If on any Distribution Date the amounts on deposit in the Control Account are
insufficient to cover payment or reimbursement to the Servicer of any Servicing
Advances or Expenses, the Owner shall reimburse the Servicer for any such
amounts within a reasonable time period after receipt of notice of such
insufficiency by the Owner.

 

12



--------------------------------------------------------------------------------



 



2.6. Establishment of and Deposits to Escrow Account. The Servicer shall
segregate and hold all funds collected and received pursuant to a Mortgage Loan
constituting Escrow Payments separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Escrow Accounts, in
the form of time deposit or demand accounts, titled, “Franklin Credit Management
Corporation, in trust for the Owner and/or subsequent the Owners of residential
Mortgage Loans, and various Mortgagors — T & I.” The Escrow Accounts shall be
established with a Qualified Depository. Upon request of the Owner and within
ten (10) days thereof, the Servicer shall provide the Owner with written
confirmation of the existence of such Escrow Account. Funds deposited in the
Escrow Account may be drawn on by the Servicer in accordance with Section 2.7.
The Servicer shall deposit in the Escrow Account or Accounts within two
(2) Business Days of the Servicer’s receipt, and retain therein:
(a) all Escrow Payments collected on account of the Mortgage Loans, for the
purpose of effecting timely payment of any such items as required under the
terms of this Agreement; and
(b) all amounts representing Insurance Proceeds or Condemnation Proceeds which
are to be applied to the restoration or repair of any Mortgaged Property.
The Servicer shall make withdrawals from the Escrow Account only to effect such
payments as are required under this Agreement, as set forth in Section 2.7. The
Servicer shall be entitled to retain any interest or other Float Benefits paid
on funds deposited in the Escrow Account by the depository institution, other
than interest on escrowed funds required by law to be paid to the Mortgagor.
Additionally, any other benefit derived from the Escrow Account associated with
the receipt, disbursement and accumulation of principal, interest, taxes, hazard
insurance, mortgage insurance, etc. shall accrue to the Servicer. To the extent
required by law, the Servicer shall pay interest on escrowed funds to the
Mortgagor notwithstanding that the Escrow Account may be non-interest bearing or
that interest paid thereon is insufficient for such purposes. Notwithstanding
the foregoing sentence, any interest paid to a Mortgagor which exceeds any
benefit to the Servicer derived from the Escrow Account, as described in this
paragraph, shall be reimbursable in accordance with the terms of this Agreement.
2.7. Permitted Withdrawals From Escrow Account. Withdrawals from the Escrow
Account or Accounts may be made by the Servicer only:
(a) to effect timely payments of ground rents, taxes, assessments, water rates,
mortgage insurance premiums, condominium charges, fire and hazard insurance
premiums or other items constituting Escrow Payments for the related Mortgage;
(b) to reimburse the Servicer for any unreimbursed Servicing Advances or
Expenses made by the Servicer pursuant to Section 2.8;

 

13



--------------------------------------------------------------------------------



 



(c) to refund to any Mortgagor any funds found to be in excess of the amounts
required under the terms of the related Mortgage Loan;
(d) for transfer to the Control Account and application to reduce the principal
balance of the Mortgage Loan in accordance with the terms of the related
Mortgage and Mortgage Note;
(e) for application to the restoration or repair of the Mortgaged Property in
accordance with the procedures outlined in Section 2.14;
(f) to pay to the Servicer, or any Mortgagor to the extent required by law, any
interest or other Float Benefit paid on the funds deposited in the Escrow
Account;
(g) to remove funds inadvertently placed in the Escrow Account by the Servicer;
and
(h) to clear and terminate the Escrow Account on the termination of this
Agreement.
2.8. Payment of Taxes, Insurance and Other Charges. With respect to each
Mortgage Loan that provides for Escrow Payments, the Servicer shall maintain
accurate records reflecting the status of ground rents, taxes, assessments,
water rates, sewer rents, and other charges which are or may become a lien upon
the Mortgaged Property and the status of fire and hazard insurance coverage and
shall obtain, from time to time, all bills for the payment of such charges
(including renewal premiums) and shall effect payment thereof, if required under
Applicable Requirements, prior to the applicable penalty or termination date,
employing for such purpose deposits of the Mortgagor in the Escrow Account which
shall have been estimated and accumulated by the Servicer for such purposes, as
allowed under the terms of the Mortgage. Any Servicing Advances or Expenses to
effect payments of such charges are reimbursable in accordance with the terms of
this Agreement.
2.9. Protection of Accounts. The Servicer may transfer the Escrow Account to a
different Qualified Depository from time to time.
2.10. Maintenance of Hazard Insurance. The Servicer may in its reasonable
discretion cause to be maintained hazard insurance on some or all Mortgaged
Properties, subject to reimbursement as a Servicing Advance in accordance with
the terms of this Agreement.
To the extent required by applicable law or at the prior written direction of
the Owner, if the related Mortgaged Property is located in an area identified by
the Flood Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available), the Servicer shall cause to be
maintained for such Mortgage Property a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
in effect in an amount representing coverage equal to the lesser of (i) the
minimum amount required, under the terms of coverage, to compensate for any
damage or loss on a replacement cost basis; (ii) the unpaid balance of the
related Mortgage; and (iii) the maximum amount of insurance which is available
under the Flood Disaster Protection Act of 1973, as amended. The cost of any
flood insurance purchased by the Servicer pursuant to the foregoing shall be
reimbursable as a Servicing Advance in accordance with the terms of this
Agreement.

 

14



--------------------------------------------------------------------------------



 



It is understood and agreed that the Servicer shall have no obligation to
maintain insurance to cover loss or damage from an earthquake, windstorm or
similar casualty.
In the event that the Servicer shall determine that a Mortgaged Property should
be insured against loss or damage by hazards and risks not covered by the
insurance required to be maintained by the Mortgagor pursuant to the terms of
the Mortgage, the Servicer shall communicate and consult with the Mortgagor with
respect to the need for such insurance and bring to the Mortgagor’s attention
the desirability of protection of the Mortgaged Property.
All policies required hereunder shall name the Servicer as loss payee and shall
be endorsed with standard or union mortgagee clauses, without contribution,
which shall provide for at least thirty (30) days’ prior written notice to
Servicer of any cancellation, reduction in amount or material change in
coverage.
Pursuant to Section 2.4, any amounts collected by the Servicer under any such
policies (other than amounts to be deposited in the Escrow Account and applied
to the restoration or repair of the related Mortgaged Property, or property
acquired in liquidation of the Mortgage Loan, or to be released to the
Mortgagor, in accordance with the Servicer’s normal servicing procedures as
specified in Section 2.14) shall be deposited in the Control Account subject to
withdrawal pursuant to Section 2.5.
For purposes of this Section 2.10 and Section 2.11, the Owner acknowledges and
agrees that an Insurer may be an affiliate of the Servicer. Notwithstanding the
foregoing, the Servicer shall not interfere with the Mortgagor’s freedom of
choice in selecting either his or her insurance carrier or agent.
2.11. Reserved.
2.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance. The
Servicer shall maintain with responsible companies, at its own expense, a
blanket Fidelity Bond and an Errors and Omissions Insurance Policy, with broad
coverage on all of its officers, employees or other persons acting in any
capacity on behalf of the Servicer requiring such persons to handle funds,
money, documents or papers relating to the Mortgage Loans (the “Servicer
Employees”). Any such Fidelity Bond and Errors and Omissions Insurance Policy
shall be in the form of the Mortgage Banker’s Blanket Bond and shall protect and
insure the Servicer against losses, including forgery, theft, embezzlement,
fraud, errors and omissions and negligent acts of the Servicer Employees. Such
Fidelity Bond and Errors and Omissions Insurance Policy also shall protect and
insure the Servicer against losses in connection with the release or
satisfaction of a Mortgage Loan without having obtained payment in full of the
indebtedness secured thereby. No provision of this Section 2.12 requiring such
Fidelity Bond and Errors and Omissions Insurance Policy shall diminish or
relieve the Servicer from its duties and obligations as set forth in this
Agreement. The minimum coverage under any such Fidelity Bond and Errors and
Omissions Insurance Policy shall be at least equal to the amounts acceptable in
accordance with Applicable Requirements. In any event, the Servicer shall
maintain such insurance as is required under Section 7.20 of the Loan Agreement.

 

15



--------------------------------------------------------------------------------



 



2.13 Inspections. The Servicer shall perform inspections on Mortgaged Property
in accordance with Applicable Requirements. The Servicer shall keep a written
report of each such inspection.
2.14 Restoration of Mortgaged Property. The Servicer need not obtain the
approval of the Owner prior to releasing any Insurance Proceeds or Condemnation
Proceeds to the Mortgagor to be applied to the restoration or repair of the
Mortgaged Property if such release is in accordance with Applicable
Requirements. For claims greater than $15,000, the Servicer shall comply with
the following conditions in connection with any such release of Insurance
Proceeds or Condemnation Proceeds:
(a) the Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
(b) the Servicer shall take all steps necessary to preserve the priority of the
lien of the Mortgage, including, but not limited to requiring waivers with
respect to mechanics’ and materialmen’s liens;
(c) the Servicer shall verify that the Mortgage Loan is not in default; and
(d) pending repairs or restoration, the Servicer shall place the Insurance
Proceeds or Condemnation Proceeds in the Escrow Account.
If the Owner is named as an additional loss payee, the Servicer is hereby
empowered to endorse any loss draft issued in respect of such a claim in the
name of the Owner.
2.15 Reserved.
2.16 Title, Management and Disposition of REO Property. In the event that title
to any Mortgaged Property is acquired in foreclosure, by deed in lieu of
foreclosure or otherwise (including by purchase), the deed or certificate of
sale shall be taken in the name of the Owner, or, at the direction of the Owner,
the deed or certificate of sale shall be taken in the name of a nominee for the
Owner. The Person or Persons holding such title other than the Owner shall
acknowledge in writing that such title is being held as nominee for the Owner.
The Servicer shall manage, conserve, protect and operate each REO Property for
the Owner solely for the purpose of its prompt disposition and sale. The
Servicer, either itself or through an agent selected by the Servicer, shall
manage, conserve, protect and operate the REO Property in the same manner that
similar property in the same locality as the REO Property is managed. The
Servicer shall attempt to sell the same (and may temporarily rent the same for a
period not greater than three years, except as otherwise provided below) on such
terms and conditions as the Servicer deems to be in the reasonable interest of
the Owner.

 

16



--------------------------------------------------------------------------------



 



The Servicer shall use commercially reasonable efforts to dispose of the REO
Property as soon as possible and shall sell such REO Property in any event
within three years after title has been taken to such REO Property, unless the
Servicer determines, and gives notice to the Owner to such effect, that a longer
period is necessary for the orderly liquidation of such REO Property [or that to
maximize recovery the REO Property should be rented]. If a period longer than
three years is permitted under the foregoing sentence and is necessary to sell
any REO Property, the Servicer shall report monthly to the Owner as to the
progress being made in selling such REO Property.
The Servicer shall also maintain on each REO Property fire and hazard insurance
with extended coverage in amount which is at least equal to the maximum
insurable value of the improvements which are a part of such property, liability
insurance and, to the extent required and available under the Flood Disaster
Protection Act of 1973, as amended, flood insurance in the amount required
above.
The disposition of REO Property shall be carried out by the Servicer at such
price, and upon such terms and conditions, as the Servicer deems to be in the
reasonable interests of the Owner. The proceeds of sale of the REO Property
shall be promptly deposited in the Control Account. As soon as practical
thereafter, the expenses of such sale shall be paid and the Servicer shall
reimburse itself for any related unreimbursed Servicing Advances, Expenses and
unpaid Servicing Fees. On the Distribution Date immediately following the
Principal Prepayment Period in which such sale proceeds are received, the net
cash proceeds of such sale remaining in the Control Account shall be distributed
to the Owner, net of any Ancillary Income or unreimbursed Servicing Fees,
Expenses or Servicing Advances.
The Servicer shall withdraw from the Control Account funds necessary for the
proper operation, management and maintenance of the REO Property, including the
cost of maintaining any hazard insurance pursuant to Section 2.10 and the fees
of any managing agent of the Servicer, or the Servicer itself.
2.17 REO Reports. Together with the statement furnished pursuant to Section 3.2,
the Servicer shall furnish to the Owner on or before the Distribution Date of
each month a statement with respect to any REO Property, which statement shall
cover the operation of such REO Property for the previous month and the
Servicer’s efforts in connection with the sale of such REO Property and any
rental of such REO Property incidental to the sale thereof for the previous
month.
2.18 Liquidation Reports. Upon the foreclosure sale of any Mortgaged Property or
the acquisition thereof by the Owner pursuant to a deed in lieu of foreclosure,
the Servicer shall submit to the Owner a liquidation report with respect to such
Mortgaged Property.
2.19 Reports of Foreclosures and Abandonments of Mortgaged Property. Following
the foreclosure sale or abandonment of any Mortgaged Property, the Servicer
shall report such foreclosure or abandonment as required pursuant to
Section 6050J of the Code. The Servicer shall file information reports with
respect to the receipt of mortgage interest received in a trade or business and
information returns relating to cancellation of indebtedness income with respect
to any Mortgaged Property as required by the Code. Such reports shall be in form
and substance sufficient to meet the reporting requirements imposed by the Code.

 

17



--------------------------------------------------------------------------------



 



2.20 Reserved.
2.21 Notification of Adjustments. With respect to each adjustable rate Mortgage
Loan, the Servicer shall adjust the Mortgage Interest Rate on the related
Adjustment Date in compliance with the requirements of applicable law and the
related Mortgage and Mortgage Note. The Servicer shall execute and deliver any
and all necessary notices required under applicable law and the terms of the
related Mortgage Note and Mortgage regarding the Mortgage Interest Rate
adjustments.
2.22 Transfer Notices.
2.22.1 At least fifteen (15) days before the Servicer initiates servicing under
this Agreement, the Servicer and the Owner shall provide any required notice to
the Mortgagors of the transactions contemplated herein through a notice jointly
prepared and delivered by the Servicer and the Owner in accordance with
Applicable Requirements. The parties shall cooperate to accomplish such
notification in a timely and efficient manner as will best facilitate the
assumption by the Servicer of the servicing responsibilities. The form of the
notice to be sent to Mortgagors shall be approved by the Owner and the Servicer
before mailing.
2.22.2 The Owner shall notify, or cause to be notified, all Insurers, by
overnight or registered mail, that all insurance premium billings for the
Mortgage Loans must be sent to the Servicer. Additionally, the Owner shall,
prior to the applicable Effective Date, obtain the written consent of any
Insurers that have the contractual right to approve the assumption of the
servicing responsibilities by the Servicer.
2.22.3 For any Mortgage Loan that provides for Escrow Payments, the Owner, with
the reasonable assistance of the Servicer, shall notify the applicable taxing
authorities (except as such is handled through the tax service company) of the
assumption of the servicing responsibilities by the Servicer and include
instructions to deliver all notices and tax bills to the Servicer or the
applicable tax service provider, as the case may be, from and after the
Effective Date.
2.22.4 The Owner shall notify all attorneys who, on the Effective Date, are
providing legal services to or on behalf of the Owner in connection with pending
foreclosure or Litigation involving one or more of the Mortgage Loans, of the
transfer of the servicing rights and obligations with respect to the Mortgage
Loans to the Servicer.
2.22.5 All notifications required to be made under this Section 2.22 shall be
paid for or reimbursed by the Owner.
2.23 Privacy.
2.23.1 Except in accordance with this Section 2.23, the Servicer shall not
disclose any Customer Information to any Person, including, but not limited to,
any of the Servicer’s employees, agents, or contractors, or any third party not
affiliated with the Servicer. The Servicer shall disclose such Customer
Information only to the extent permitted by, or necessary to carry out the
Servicer’s express obligations and rights under, this Agreement or under
Applicable Requirements and for no other purpose. If and to the extent required
by Applicable Requirements, the Servicer shall ensure that each vendor or other
Person to which the Servicer intends to disclose Customer Information shall,
prior to any such disclosure of information; agree to: (i) keep confidential any
such Customer Information; and (ii) use or disclose such Customer Information
only to the extent necessary to carry out the Servicer’s express obligations and
rights under this Agreement.

 

18



--------------------------------------------------------------------------------



 



2.23.2 Without limiting the scope of the above, the Servicer shall use at least
the same physical and other security measures to protect all Customer
Information in the Servicer’s possession or control as the Servicer uses for its
own confidential and proprietary information of a similar nature.
2.24 Losses and Expenses.
2.24.1 The Owner shall remain responsible, as between the Owner and the
Servicer, for losses related to the Owner’s investment in the Mortgage Loans.
Losses of the type referred to above for which the Owner shall remain
responsible include, but are not limited to: credit losses, special hazard
insurance premiums, earthquake losses, losses resulting from the absence or
inadequacy of hazard insurance or flood insurance for a Mortgaged Property in
accordance with Applicable Requirements, foreclosure losses, REO Property
losses, losses on Mortgage Loans in default or in bankruptcy, and losses in
connection with the Soldiers and Sailors Civil Relief Act (and any successor to
such Act).
2.24.2 In the event withdrawals from the Control Account or Escrow Accounts are
insufficient to reimburse the Servicer pursuant to this Agreement the Owner
shall promptly upon receipt of an invoice reimburse the Servicer for Servicing
Advances and the following expenses (“Expenses”): (i) any out-of-pocket expense
the Servicer incurs with the prior approval of the Owner in connection with its
servicing and administrative obligations set forth in this Agreement to the
extent such expense is not ordinary to the servicing function (but not including
salaries, rent and other general operating expenses of the Servicer normally
classified as overhead); (ii) expenses that the Owner has expressly agreed to
pay or be liable for hereunder; and (iii) expenses incurred in connection with
the performance by the Servicer at the request of the Owner of any activity that
is not specifically required to be performed by the Servicer under this
Agreement and is not reasonably ancillary to any specific requirements of the
Owner under this Agreement. Except as otherwise expressly provided in this
Agreement, each party shall pay its own expenses incurred in connection with the
preparation of and performance under this Agreement, including its own legal
fees and expenses of preparing and delivering the notices, documents, reports,
accountings and any other information required of it hereunder.
2.24.3 On a monthly basis, following receipt of an invoice from the Servicer,
the Owner shall promptly reimburse the Servicer for outstanding Servicing
Advances, Expenses and Servicing Fees as provided in Section 2.7.
2.24.4 The Owner shall be solely responsible for all guaranty fees, credit
enhancement fees, custodial fees (and related shipping costs), trustee fees, and
costs to record assignments. Except as otherwise expressly set forth in this
Agreement, the Servicer shall be solely responsible for the direct and indirect
internal and administrative costs associated with its obligations as the
Servicer of the Mortgage Loans hereunder, said costs to include but not be
limited to: personnel, facilities; supplies; mailing and computer system
expenses, regardless of whether the Servicer elects to contract with third party
vendors to perform all or any portion of such internal and administrative
functions.

 

19



--------------------------------------------------------------------------------



 



2.24.5 Except as otherwise provided in this Section, any Litigation related
solely to a single Mortgage Loan (other than Litigation between or among the
Owner or any of its affiliates, on the one hand, and the Servicer and any of its
affiliates, on the other hand) including foreclosure, evictions, quiet title and
bankruptcy filings, shall be managed by the Servicer working with local counsel
selected by and working on behalf of the Owner. The costs and expenses of such
Litigation shall be deemed a Servicing Advance and be subject to reimbursement
pursuant to the terms of this Agreement. The Owner shall reimburse the Servicer
for any out-of-pocket costs that the Servicer incurs in connection with any
Litigation described in this Section 2.24.5 (other than Litigation between or
among the Owner or its affiliates, on the one hand, and the Servicer or its
affiliates, on the other hand). Servicer will not engage in Litigation relating
to any single Mortgage Loan unless such Litigation is consistent with the Agreed
Servicing Guidelines and the Approval Matrix or as otherwise agreed to in
writing by the Owner.
ARTICLE III
REMITTANCE
3.1. Reserved
3.2. Statements to the Owner. The Servicer shall cause the “Remittance Report”
(as defined in the Loan Agreement) to be furnished to Lender as and when
required pursuant to the Loan Agreement.
3.3. Monthly Advances by the Servicer. The Servicer shall not be required to
advance Delinquent monthly payments to the Owner.
ARTICLE IV
GENERAL SERVICING PROCEDURES
4.1. Transfers of Mortgaged Property. The Servicer shall use commercially
reasonable efforts to enforce any “due-on-sale” provision contained in any
Mortgage or Mortgage Note and to deny assumption by the person to whom the
Mortgaged Property has been or is about to be sold whether by absolute
conveyance or by contract of sale, and whether or not the Mortgagor remains
liable on the Mortgage and the Mortgage Note. When the Mortgaged Property has
been conveyed by the Mortgagor, the Servicer shall, to the extent it has
knowledge of such conveyance, exercise its rights to accelerate the maturity of
such Mortgage Loan under the “due-on-sale” clause applicable thereto.

 

20



--------------------------------------------------------------------------------



 



If the Servicer reasonably believes it is unable under applicable law to enforce
such “due-on-sale” clause, the Servicer shall enter into (i) an assumption and
modification agreement with the person to whom such property has been conveyed,
pursuant to which such person becomes liable under the Mortgage Note and the
original Mortgagor remains liable thereon or (ii) in the event the Servicer is
unable under applicable law to require that the original Mortgagor remain liable
under the Mortgage Note and the Servicer has the prior consent of the primary
mortgage guaranty insurer, a substitution of liability agreement with the owner
of the Mortgaged Property pursuant to which the original Mortgagor is released
from liability and the owner of the Mortgaged Property is substituted as
Mortgagor and becomes liable under the Mortgage Note. If an assumption fee is
collected by the Servicer for entering into an assumption agreement, the fee
will be retained by the Servicer as additional servicing compensation. In
connection with any such assumption, neither the Mortgage Interest Rate borne by
the related Mortgage Note, the term of the Mortgage Loan, the outstanding
principal amount of the Mortgage Loan nor any other materials terms shall be
changed without the Owner’s consent.
To the extent that any Mortgage Loan is assumable under the terms of the
Mortgage Note, the Servicer shall inquire diligently into the credit worthiness
of the proposed transferee, and shall use the underwriting criteria for
approving the credit of the proposed transferee which are used with respect to
underwriting mortgage loans of the same type as the Mortgage Loans. If the
credit worthiness of the proposed transferee does not meet such underwriting
criteria, the Servicer shall diligently, to the extent permitted by the Mortgage
or the Mortgage Note and by applicable law, accelerate the maturity of the
Mortgage Loan.
4.2. Satisfaction of Mortgages and Release of Mortgage Files. Upon the payment
in full of any Mortgage Loan, or the receipt by the Servicer of a notification
that payment in full will be escrowed in a manner customary for such purposes,
the Servicer shall notify the Owner in the monthly remittance statement as
provided in Section 3.2, and may request the release of any Mortgage Loan
Documents. The Servicer shall maintain the Fidelity Bond and Errors and
Omissions Insurance Policy as provided for in Section 2.12 insuring the Servicer
against losses it may sustain with respect to Mortgage Loans not satisfied in
accordance with the procedures set forth herein.
4.3. Servicing Compensation. As compensation for its services hereunder, the
Servicer shall be entitled to the fees specified in the Servicing Fee Schedule
detailed on Exhibit D to this Agreement. Such fees shall be payable monthly by
Servicer’s debit of such fees from the Control Account as provided in
Section 2.5. Notwithstanding anything in this Agreement to the contrary, if the
Servicer is unable to or otherwise does not withdraw the full amount of the
Servicing Fee from the Control Account in any month for any reason, then the
outstanding amount of the Servicing Fee due to the Servicer shall be due and
payable by the Owner to the Servicer in immediately available funds and the
Owner shall pay the Servicer such outstanding upon presentation of an invoice
therefore as provided in Section 2.5. All servicing compensation shall be fully
earned if the Mortgage Loan is serviced for any portion of the month and shall
not be prorated.
Any Ancillary Income shall be paid in the same manner as the Servicing Fee.
Except as specifically provided for herein, the Servicer shall be required to
pay all expenses incurred by it in connection with its servicing activities
hereunder (other than Servicing Advances or Expenses) and shall not be entitled
to reimbursement thereof.
4.4 Reserved.

 

21



--------------------------------------------------------------------------------



 



4.5 Right to Examine Servicer Records. The Owner, or its designee, shall have
the right to examine and audit any and all of the books, records, or other
information of the Servicer, whether held by the Servicer or by another on its
behalf, with respect to or concerning this Agreement or the Mortgage Loans,
during business hours or as otherwise acceptable to the Servicer, upon
reasonable advance notice. The Owner shall pay all of its or its designees’
costs and expenses associated with such examination.
ARTICLE V
POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL
AGREEMENT; DELIVERY OF DOCUMENTS; SERVICER TO COOPERATE
5.1. Provision of Information. During the term of this Agreement, the Servicer
shall furnish the Owner with the reports listed on Exhibit E to this Agreement.
Servicer shall also furnish to the Owner copies or originals of any documents
contained in the Servicing File for each Mortgage Loan as well as all special
reports or information not provided for herein as shall be necessary,
reasonable, and appropriate with respect to the Owner or any regulatory agency
and will be provided at the Owner’s expense. All such reports, documents or
information shall be provided by and in accordance with all reasonable
instructions and directions which the Owner may give to the Servicer. Servicer
shall also assist the Owner in preparing or delivering all reports required to
be delivered by the Owner to the Lender under the Loan Agreement.
5.2. Financial Statements; Servicing Facility. In connection with marketing the
Mortgage Loans, the Owner may make available to a prospective Owner a
Consolidated Statement of Operations of the Servicer for the most recently
completed two fiscal years for which such a statement is available, as well as a
Consolidated Statement of Condition at the end of the last two fiscal years
covered by such Consolidated Statement of Operations to the extent any such
statements have been prepared by or on behalf of the Servicer (and are available
upon request to members or stockholders of the Servicer or to the public at
large).
5.3. Possession of Mortgage Files; Maintenance of Servicing Files. The contents
of each Mortgage File not delivered to the Custodian are and shall be held in
trust by the Servicer for the benefit of the Owner as owner thereof. The
Servicer shall maintain a Servicing File consisting of a copy of the contents of
each Mortgage File and the originals of the documents in each Mortgage File not
delivered to the Custodian. The Servicer shall release its custody of the
contents of any Servicing File only in accordance with written instructions from
the Owner, unless such release is required as incidental to the Servicer’s
servicing of the Mortgage Loans. All such costs associated with the release,
transfer and re-delivery to the Servicer shall be the responsibility of the
Owner.
5.4. Books and Records; Transfers of Mortgage Loans. Except as otherwise
provided in this Agreement, all rights arising out of the Mortgage Loans,
including, but not limited to, all funds received on or in connection with the
Mortgage Loans, shall be received and held by the Servicer in trust for the
benefit of the Owner as owner of the Mortgage Loans, and any record title to the
related Mortgages that the Servicer may have or acquire shall be for the sole
purpose of facilitating the servicing and the supervision of the servicing of
the Mortgage Loans.

 

22



--------------------------------------------------------------------------------



 



The Servicer shall be responsible for maintaining, and shall maintain, a
complete set of books and records for each Mortgage Loan which shall be marked
clearly to reflect the ownership of each Mortgage Loan by the Owner. To the
extent that original documents are not required for purposes of realization of
Liquidation Proceeds or Insurance Proceeds, documents maintained by the Servicer
may be in the form of microfilm or microfiche or such other reliable means of
recreating original documents, including but not limited to, optical imagery
techniques so long as the Servicer complies with document retention requirements
in accordance with Applicable Requirements.
The Servicer shall maintain with respect to each Mortgage Loan and shall make
available for inspection by the Owner or its designee the related Servicing File
during the time the Owner retains ownership of a Mortgage Loan and thereafter in
accordance with Applicable Requirements.
The Servicer shall keep at its servicing office, or such other location as the
Servicer may designate from time to time, books and records in which, subject to
such reasonable policies, procedures, rules and regulations as it may prescribe,
the Servicer shall note transfers of Mortgage Loans. No transfer of a Mortgage
Loan may be made unless such transfer is in compliance with the terms hereof.
For the purposes of this Agreement, the Servicer shall be under no obligation to
deal with any person with respect to this Agreement or the Mortgage Loans unless
the books and records show such person as the owner of the Mortgage Loan. The
Owner may, subject to the terms of this Agreement, sell and transfer one or more
of the Mortgage Loans. The Owner also shall advise the Servicer of the transfer.
Upon receipt of notice of the transfer, the Servicer shall mark its books and
records to reflect the ownership of the Mortgage Loans of such assignee and,
unless the Servicer agrees otherwise, the Servicer shall not be responsible for
servicing the transferred Mortgage Loan. If the Servicer receives notification
of a transfer less than five (5) Business Days before the last calendar day of
the month, the Servicer’s duties to remit and report as required by Section 3
shall begin with the next Due Period.
5.5. Custodial Agreement; Delivery of Documents. To the extent in the Owner’s
possession or control, the Owner has delivered and released, or caused to be
delivered and released, to the Custodian those Mortgage Loan Documents as
required by Exhibit B to this Agreement with respect to each Mortgage Loan.
The Custodian has certified its receipt of all such Mortgage Loan Documents
required to be delivered pursuant to the Custodial Agreement, as evidenced by
the trust receipt of the Custodian in the form annexed to the Custodial
Agreement. The Owner will be responsible for the fees and expenses of the
Custodian.

 

23



--------------------------------------------------------------------------------



 



The Servicer shall forward to the Custodian original documents evidencing an
assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with Section 2.1 or 4.1 within one (1) week of their
execution, provided, however, that the Servicer shall provide the Custodian with
a certified true copy of any such document submitted for recordation within ten
(10) days of its execution, and shall provide the original of any document
submitted for recordation or a copy of such document certified by the
appropriate public recording office to be a true and complete copy of the
original within ten (10) days following receipt of such document from the public
recording office.
From time to time, the Servicer may have a need for Mortgage Loan Documents to
be released by the Custodian. If the Servicer shall require any of the Mortgage
Loan Documents, the Servicer shall notify the Custodian in writing of such
request. The Owner shall cause the Custodian to release such documents, to the
extent available, promptly upon request. To the extent that the Servicer obtains
possession of any such document which is held by the Custodian, the Servicer
agrees that it will act as the custodian and bailee and trustee of such
documents for the benefit of the Owner during the term of this Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
6.1. General Representations and Warranties. Each of the Servicer and the Owner
hereby represents and warrants to the other that, as of the initial Effective
Date:
6.1.1. Due Organization and Authority. It is the type of entity first described
above, duly organized, validly existing and in good standing under the laws of
the state of formation and has all licenses necessary to carry on its business
as now being conducted and is licensed, qualified and in good standing in each
state where a Mortgaged Property is located if the laws of such state require
licensing or qualification in order to conduct business of the type conducted by
it, and in any event it is in compliance with the laws of any such state to the
extent necessary to ensure the enforceability of the related Mortgage Loan and
the servicing of such Mortgage Loan in accordance with the terms of this
Agreement. It has the full corporate power and authority to execute and deliver
this Agreement and to perform in accordance herewith. The execution, delivery
and performance of this Agreement by it and the consummation of the transactions
contemplated hereby have been duly authorized and approved by all necessary
actions on its part. This Agreement has been duly executed and delivered by it
and constitutes legal, valid and binding obligations of it, enforceable against
it in accordance with its terms;
6.1.2. No Conflicts. Neither the execution and delivery of this Agreement, or
the transactions contemplated hereby, nor the fulfillment of or compliance with
the terms and conditions of this Agreement will conflict with or result in a
breach of any of its articles of incorporation or by-laws or other governing
documents or any legal restriction or, except as has been waived prior to the
applicable Effective Date, any material agreement or instrument to which it is
now a party or by which it is bound, or constitute a default or result in the
violation of any law, rule, regulation, order, judgment or decree to which it or
its property is subject;
6.1.3. No Litigation Pending. There is no action, suit, proceeding or
investigation pending or to the best of its knowledge threatened against it
which, either in any one instance or in the aggregate, may result in any
material adverse change in the business, operations, financial condition,
properties or assets of it, or in any material impairment of the right or
ability of it to carry on its business substantially as now conducted, or in any
material liability on the part of it, or which would draw into question the
validity of this Agreement or the Mortgage Loans or of any action taken or to be
contemplated herein, or which would be likely to impair materially the ability
of it to perform under the terms of this Agreement;

 

24



--------------------------------------------------------------------------------



 



6.1.4. No Consent Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by it of or compliance by it with this Agreement, or if required,
such approval has been obtained prior to the applicable Effective Date; and
6.2. Representations, Warranties and Covenants of the Servicer Regarding Certain
Individual Mortgage Loans. In consideration of the Owner’s agreement to retain
the Servicer under this Agreement with respect to the Franklin Trust Loans, and
in light of the fact that the Servicer previously owned and serviced the
Franklin Trust Loans, as to each Franklin Trust Loan (including REO Property, as
appropriate), and understanding that the Owner will rely on the following
representations, warranties and covenants in purchasing the Franklin Trust
Loans, the Servicer hereby represents, warrants and covenants to the Owner with
respect to the Franklin Trust only, as of the applicable Effective Date:
6.2.1. Loan Schedule. The information set forth in the Mortgage Loan Schedule
attached hereto as Exhibit A and the information contained in each electronic
data file delivered to the Servicer accurately represents the information
maintained on the books and records of the Servicer.
6.2.2. No Modifications Except as Disclosed in the Mortgage File. Other than as
indicated in the Mortgage Loan Schedule, the terms of the Mortgage and the
Mortgage Note have not been waived, altered, or modified in any material
respect, except by a written instrument that has been recorded, if necessary,
and that is a part of the Mortgage File and included with the Mortgage Loan
Documents delivered to the Owner by the seller of the Franklin Trust Loans.
6.2.3. No Satisfaction, Cancellation, Subordination or Rescission. The Mortgage
has not been satisfied, canceled, subordinated or rescinded. No Mortgagor and no
part of any Mortgaged Property has been released, in whole or in part, except as
indicated in the Mortgage File and reflected on the Mortgage Loan Schedule. No
instrument has been executed that would effect any such release, cancellation,
subordination or rescission.
6.2.4. No Litigation. Other than foreclosures or bankruptcies described on the
Mortgage Loan Schedule, to the best knowledge of the Servicer, there is no
litigation, bankruptcy or governmental proceeding pending or, to the Servicer’s
actual knowledge, threatened with respect to a Franklin Trust Loan or the
related Mortgaged Property or Mortgagor that will be reasonably likely to
materially and adversely affect the Owner’s right, title or interest thereon or
the priority of the Mortgage, or the value of the Mortgage Loan.

 

25



--------------------------------------------------------------------------------



 



6.2.5. Compliance with Applicable Laws. To the best knowledge of the Servicer,
any and all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit protection, predatory, abusive and fair lending laws, equal credit
opportunity and disclosure laws or unfair and deceptive practices laws
applicable to the Mortgage Loan, have been complied with in all material
respects in connection with the servicing of the Franklin Trust Loans, except to
the extent that non-compliance would not be reasonably likely to materially and
adversely affect the Owner’s right, title or interest in the Mortgage Loan or
the priority of the Mortgage, or the value of the Mortgage Loan.
6.2.6. Full Disbursement of Proceeds. Each Franklin Trust Loan has been closed
and the proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage.
6.2.7. Reserved.
6.2.8. Single-premium Credit Life Insurance Policy. In connection with the
origination of any Franklin Trust Loan, no proceeds from any Franklin Trust Loan
were used to finance or acquire a single-premium credit life insurance policy.
No Mortgagor was required to purchase any single premium credit insurance policy
(e.g., life, disability, accident, unemployment or property insurance product)
or debt cancellation agreement as a condition of obtaining the extension of
credit. No Mortgagor obtained a prepaid single premium credit insurance policy
(e.g., life, disability, accident, unemployment or property insurance policy) in
connection with the origination of the Franklin Trust Loan; no proceeds from any
Franklin Trust Loan were used to purchase single premium credit insurance
policies or debt cancellation agreements as part of the origination of, or as a
condition to closing, such Franklin Trust Loan.
6.2.9. Delivery of Books and Records. The Owner will, on or before the
applicable Effective Date, deliver, or cause to be delivered, to the Servicer or
the Custodian, as applicable, all of the books, records, data, files and
Mortgage Loan Documents, including records on microfiche or its equivalent,
reasonably required by the Servicer and available to the Owner to document and
service each Mortgage Loan. Such books, records, data, files and documents
contain all of the items (including but not limited to hazard insurance
policies, flood insurance policies and private mortgage insurance policies)
which are required by the Applicable Requirements to service the Mortgage Loans
and are true, accurate and complete in all material respects. It is reasonable
for the Servicer to rely thereon.
6.2.10. Ownership. With respect to each Mortgage Loan, the Owner is the owner of
all the right, title and interest in and to the Mortgage Loan, free and clear of
any claims or encumbrances.

 

26



--------------------------------------------------------------------------------



 



ARTICLE VII
THE SERVICER
7.1. Indemnification; Third Party Claims.
7.1.1. The Servicer shall indemnify the Owner, its affiliates and their
respective officers, directors, employees and agents (collectively, “Owner
Indemnitees”) and hold each of the Owner Indemnitees harmless from and against
any and all third party claims and Damages that the Owner and the Owner
Indemnitees may sustain to the extent resulting from or related to a breach by
the Servicer of any covenant, agreement, representation or warranty in this
Agreement. The Owner shall promptly notify the Servicer of any claim covered
hereby; provided, however, that the Servicer shall not be relieved of its
indemnification obligations hereunder due to the Owner’s failure to give such
notice except to the extent that the Owner has knowledge of the breach, fails to
notify the Servicer and the Servicer has been prejudiced thereby. In connection
with the Servicer’s indemnification obligations hereunder, the Servicer may
assume (with the prior written consent of the Owner, if required pursuant to the
terms hereof, and with counsel reasonably satisfactory to the Owner) the defense
of any such claim and pay all reasonable expenses in connection therewith,
including reasonable counsel fees, and promptly pay, discharge and satisfy any
final judgment or decree which may be entered against the Owner or any other
Owner Indemnitees in respect of such claim. The Servicer agrees that it will not
enter into any settlement of any such claim without the consent of the Owner
(which consent shall not be unreasonably withheld or delayed) and such other
Owner Indemnitees unless such settlement includes an unconditional release of
the Owner and such other Owner Indemnitees from all liability that is the
subject matter of such claim.
7.1.2. The Owner shall indemnify the Servicer, its affiliates, and their
respective officers, directors, employees and agents (collectively, “Servicer
Indemnitees”) and hold each of such Persons harmless from and against any and
all third party claims and Damages that the Servicer or such Persons may sustain
to the extent resulting from or related to a breach by the Owner of any
covenant, agreement, representation or warranty in this Agreement. The Servicer
shall notify the Owner of any claim covered hereby; provided, however, that the
Owner shall not be relieved of its indemnification obligations hereunder due to
the Servicer’s failure to give such notice except to the extent that the
Servicer has knowledge of the breach, fails to notify the Owner and the Servicer
has been prejudiced thereby. In connection with the Owner’s indemnification
obligations hereunder, the Owner may assume (with the prior written consent of
the Servicer, if required pursuant to the terms hereof, and with counsel
reasonably satisfactory to the Servicer) the defense of any such claim and pay
all reasonable expenses in connection therewith, including reasonable counsel
fees, and promptly pay, discharge and satisfy any final judgment or decree which
may be entered against the Servicer or any other Servicer Indemnitees in respect
of such claim. The Owner agrees that it will not enter into any settlement of
any such claim without the consent of the Servicer (which consent shall not be
unreasonably withheld or delayed) and such other indemnified Person unless such
settlement includes an unconditional release of the Servicer and such other
indemnified Person from all liability that is the subject matter of such claim.

 

27



--------------------------------------------------------------------------------



 



7.1.3. In addition to the indemnification set forth in Section 7.1.1 hereof, the
Servicer shall indemnify and hold the Owner Indemnitees harmless from and
against any Damages resulting from or related to the Servicer’s failure (either
under this Agreement or as servicer of any Mortgage Loan prior to this
Agreement) to have complied with all Applicable Requirements with respect to the
origination, purchase, sale, securitization or servicing of the Mortgage Loans.
7.1.4. In addition to the indemnification set forth in Section 7.1.2 hereof, the
Owner shall indemnify and hold the Servicer Indemnitees harmless from and
against any Damages resulting from or related to:
(a) any outstanding Servicing Advance for which the Servicer is not reimbursed
in accordance with Section 2.24 hereof or any outstanding Servicing Fee for
which Servicer is not paid in accordance with Section 4.3.hereof ; or
(b) any Litigation commenced against the Servicer after the applicable Effective
Date as a result of the Servicer’s acting as, or status as, servicer of the
Mortgage Loans hereunder, to the extent that such Litigation does not arise out
of or result from the Servicer’s breach of any provision of this Agreement
(including any failure by the Servicer to disclose such Litigation as required
herein).
7.1.5. The provisions of this Section 7.1 shall survive termination of this
Agreement.
7.1.6. For all purposes of this Agreement, knowledge of the Servicer will not be
imputed or attributed to the Owner, and knowledge of the Owner will not be
imputed or attributed to the Servicer.
7.2. Merger or Consolidation of the Servicer. The Servicer shall keep in full
effect its existence, rights and franchises as a corporation, and shall obtain
and preserve all required licenses and its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Agreement or any
of the Mortgage Loans and to perform its duties under this Agreement.
Any person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to the business of the
Servicer, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding. Furthermore, in
the event the Servicer transfers or otherwise disposes of all or substantially
all of its assets to an affiliate of the Servicer, such affiliate shall satisfy
the condition above, and shall also be fully liable to the Owner for all of the
Servicer’s obligations and liabilities hereunder.

 

28



--------------------------------------------------------------------------------



 



7.3. Limitation on Liability of the Servicer and Others.
(a) Neither the Servicer nor any of the directors, officers, employees or agents
of the Servicer shall be under any liability to the Owner for any action taken
or for refraining from the taking of any action in good faith pursuant to this
Agreement, or for errors in judgment, provided, however, that this provision
shall not protect the Servicer or any such Person against any breach of
warranties or representations made herein, or failure to comply with the
obligations of the Servicer under this Agreement. The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder.
(b) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
OTHER WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
(c) IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR INCIDENTAL,
SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, REGARDLESS OF
THE FORM OF THE CAUSE OF ACTION, WHETHER IN CONTRACT, STATUTE, TORT, INCLUDING,
BUT NOT LIMITED TO, NEGLIGENCE, OR OTHERWISE, EVEN IF THE PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.
7.4. Limitation on Assignment by the Servicer. The Owner has entered into this
Agreement with the Servicer and subsequent Owners will purchase the Mortgage
Loans in reliance upon the independent status of the Servicer, and the
representations as to the adequacy of its servicing facilities, personnel,
records and procedures, its integrity, reputation and financial standing, and
the continuance thereof. Therefore, except as allowed or permitted by
Section 7.2 of this Agreement, the Servicer shall neither assign this Agreement
or the servicing hereunder without the prior written consent of the Owner, which
consent may be given or withheld in the sole discretion of the Owner.
ARTICLE VIII
Reserved.
ARTICLE IX
DEFAULT
9.1. Events of Default. Each of the following shall constitute an Event of
Default on the part of the applicable party hereto:
(a) any failure by such party to remit to the other party any payment required
to be made under the terms of this Agreement, which continues unremedied for a
period of five (5) days after the date upon which written notice of such
failure, requiring the same to be remedied, shall have been given to such party;
or
(b) unless otherwise specified herein, a party shall fail duly to perform or
observe any of its covenants, conditions or terms contained herein or in the
Custodial Agreement and such failure shall remain uncured for thirty
(30) calendar days following notice from the non-defaulting party; provided,
however, that if the nature of such breach is such that it cannot reasonably be
cured within thirty (30) days following such written notice, but can reasonably
be cured within sixty (60) days following such written notice, the defaulting
party may cure such breach by commencing in good faith to cure the breach
promptly after its receipt of such written notice and prosecuting the cure of
such breach to completion with diligence and continuity within a reasonable time
thereafter, but in any event within sixty (60) days thereafter; or

 

29



--------------------------------------------------------------------------------



 



(c) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, including bankruptcy, marshaling of assets
and liabilities or similar proceedings, or for the winding-up or liquidation of
its affairs, shall have been entered against such party and such decree or order
shall have remained in force undischarged or unstayed for a period of sixty
(60) days; or
(d) such party shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to such party or of or
relating to all or substantially all of its property; or
(e) such party shall admit in writing its inability to pay its debts generally
as they become due, file a petition to take advantage of any applicable
insolvency, bankruptcy or reorganization statute, make an assignment for the
benefit of its creditors, voluntarily suspend payment of its obligations or
cease its normal business operations for three (3) Business Days; or
9.2. Waiver of Defaults. By a written notice, the non-breaching party may waive
any default by the breaching Party in the performance of its obligations
hereunder and its consequences. Upon any explicit written waiver of a past
default, such default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived.
ARTICLE X
TERMINATION
10.1. Termination. This Agreement shall terminate upon the earliest of: (i) the
liquidation and dissolution of the Owner; (ii) mutual consent of the Servicer
and the Owner in writing; or (iii) termination of this Agreement pursuant to
Section 10.2 or Section 10.3. The termination of this Agreement pursuant to this
Article X shall not release either party from liability for its own
misrepresentation or for any breach by it of any covenant, agreement or warranty
herein prior to such termination.

 

30



--------------------------------------------------------------------------------



 



10.2. Termination With Cause. So long as an Event of Default shall have occurred
and shall not have been remedied, the non-breaching party, by notice in writing
to the other party, may, in addition to whatever rights such party may have at
law or equity to damages, including injunctive relief and specific performance,
terminate this Agreement. Upon written request from the Owner, the Servicer
shall prepare, execute and deliver to a successor servicer any and all documents
and other instruments relating to the Mortgage Loans, place in such successor’s
possession all Mortgage Servicing Files and do or cause to be done all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination, including, but not limited to, the transfer and endorsement or
assignment of the Mortgage Loans and related documents to the successor at the
Servicer’s sole expense if the termination is based on a Servicer Event of
Default or the Owner’s sole expense if the termination is based on an Owner
Event of Default. The Servicer agrees to cooperate with the Owner and such
successor in effecting the termination of the Servicer’s responsibilities and
rights hereunder, including the transfer to such successor for administration by
it of all amounts which shall at the time be credited by the Servicer to the
Control Account or Escrow Account or thereafter received with respect to the
Mortgage Loans. In the event of a termination by the Servicer upon an Owner
Event of Default pursuant to this Section 10.2, the Owner shall pay the Servicer
(1) any fees and costs for which the Servicer is entitled to reimbursement
hereunder, and (2) as liquidated damages, the termination fee detailed on
Exhibit D with respect to each Mortgage Loan.
10.3. Termination Without Cause. The Owner may terminate the Servicer’s right to
service one or more Mortgage Loans under this Agreement, as provided in this
Section 11.03 (provided however, that Owner shall not adversely select such
Mortgage Loans) upon thirty (30) days prior written notice. Any such notice of
termination shall be in writing and delivered to the Servicer by registered mail
as provided in Section 12.06. In the event that the Servicer is terminated
pursuant to this Section 10.3, the Owner shall pay the Servicer an amount equal
to (1) the costs and expenses of Servicer to transfer the servicing rights and
obligations with respect to such Mortgage Loans, (2) all outstanding Servicing
Advances, Expenses and other Servicer expenditures for which Servicer is
entitled to reimbursement hereunder, Servicing Fees and other compensation and
(3) as liquidated damages, the termination fee detailed on Exhibit D with
respect to each such Mortgage Loan.
ARTICLE XI
MISCELLANEOUS PROVISIONS
11.1. Successor to the Servicer. Upon effectiveness of termination of the
Servicer’s servicing of any Mortgage Loans under this Agreement pursuant to
Section 10.1, the Owner or its successors shall (i) appoint a successor to
assume all of the responsibilities, duties and liabilities of the Servicer under
this Agreement or (ii) if no such appointment has been made, automatically and
immediately succeed to and assume all of the Servicer’s responsibilities, duties
and obligations under this Agreement. In connection with such appointment and
assumption, the Owner may make such arrangements for the compensation of such
successor out of payments on Mortgage Loans as it and such successor shall
agree, subject to having first paid or reimbursed Servicer for all outstanding
amounts due to the Servicer. Prior to the transfer of servicing with respect to
any Mortgage Loan hereunder, the Servicer shall be reimbursed by the Owner or
the successor servicer for any unpaid Servicing Fees, Expenses and Servicing
Advances with respect to such Mortgage Loan.

 

31



--------------------------------------------------------------------------------



 



The Servicer shall, upon the request of the Owner, deliver promptly to the
successor servicer authority over the funds in the Control Account and Escrow
Account (subject to any withdrawals permitted under this Agreement and an
additional withdrawal amount to be retained as a reserve by the Servicer equal
to the Servicer’s estimated fees and expenses, in respect of termination and
cessation of services under this Agreement, until termination and cessation is
finalized, fees and expenses have been calculated, and permitted withdrawals
have been made from the amounts so withheld as a reserve.) and shall deliver all
Mortgage Files and related documents and statements held by it hereunder. The
Servicer shall account for all funds and shall execute and deliver such
instruments and do such other things as may reasonably be required to more fully
and definitively vest in the successor all such rights, powers, duties,
responsibilities, obligations and liabilities of the Servicer.
Upon a successor’s acceptance of appointment as such, the Owner shall notify by
mail the Servicer of such appointment in accordance with Section 11.6.
11.2. Reserved.
11.3. Amendment; Extension Not a Waiver. This Agreement sets forth the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any and all prior or contemporaneous agreements or understandings,
written, oral or otherwise with respect to the subject matter hereof. This
Agreement may be amended from time to time by, and only by, a writing signed by
the Servicer and the Owner.
No delay or omission in the exercise of any power, remedy or right herein
provided or otherwise available to any party hereto will impair or affect the
right of such party thereafter to exercise the same. Any extension of time or
other indulgence granted to any party hereunder will not otherwise alter or
affect any power, remedy or right of any other party hereto, or the obligations
of the party to whom such extension or indulgence is granted.
11.4. Governing Law; Venue. This Agreement shall be construed in accordance with
the laws of the State of New York applicable to agreements made and fully
performed within the State of New York without giving effect to the conflict of
laws principles thereof (except for Section 5-1401 of the New York General
Obligations Law) and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.
Any action or other legal proceeding brought under this Agreement will be
subject to the exclusive jurisdiction of the United States District Court for
the Southern District of New York in New York County, New York or the United
States District Court for the Eastern District of New York in Kings County, New
York and in the absence of federal jurisdiction, the jurisdiction of any state
court of general jurisdiction sitting in New York County, New York or Kings
County, New York. Each of the Owner and the Servicer consents to such
jurisdiction for actions or legal proceedings brought by either party and waives
any objection which it may have to the laying of the venue of such suit, action
or proceeding in any of such courts.
11.5. Duration of Agreement. This Agreement shall continue in existence and
effect until terminated as herein provided. This Agreement shall continue
notwithstanding transfers of the Mortgage Loans by the Owner.

 

32



--------------------------------------------------------------------------------



 



11.6. Notices. All demands, notices and communications hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered at
or mailed by registered mail, postage prepaid, addressed as follows:
(a) if to the Servicer:
Franklin Credit Management Corporation
101 Hudson Street
Jersey City, NJ 07302
Attn: Chief Operating Officer
With a copy to:
Franklin Credit Management Corporation
101 Hudson Street
Jersey City, NJ 07302
Attn: General Counsel
or such other address as may hereafter be furnished to the Owner in writing by
the Servicer;
(b) if to the Owner:
Bosco Credit II, LLC
c/o Franklin Credit Management Corporation
101 Hudson Street, 25th Floor
Jersey City, NJ 07302
Attn.: Thomas J. Axon
With a copy to:
Appel & Lucas, P.C.
1660 Seventeenth Street, Suite 200
Denver, CO, 80200
Attn: Peter J. Lucas, Esq.
or such other address as may hereafter be furnished to the Servicer in writing
by the Owner;
11.7. Severability of Provisions. If any provision of this Agreement is found to
be unenforceable by a court of competent jurisdiction, such unenforceable
provision shall not affect the other provisions, but such court shall have the
authority to modify such unenforceable provision to the extent necessary to
render it enforceable, preserving to the fullest extent permissible the intent
of the parties.
11.8. Relationship of Parties. The parties are entering into, and shall perform,
this Agreement as independent contractors. Nothing in this Agreement shall be
construed to make either party the agent of the other for any purpose
whatsoever, to authorize either party to enter into any contract or assume any
obligation on behalf of the other or to establish a partnership, franchise or
joint venture between the parties.

 

33



--------------------------------------------------------------------------------



 



11.9. Execution; Successors and Assigns. This Agreement may be executed in one
or more counterparts and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed to be an
original; such counterparts, together, shall constitute one and the same
agreement. Subject to Section 7.4, this Agreement shall inure to the benefit of
and be binding upon the Servicer and the Owner and their respective successors
and assigns.
11.10. Assignment by the Owner. The Owner shall have the right, without the
consent of the Servicer but subject to the limits set forth in Section 5.4
hereof, to assign, in whole or in part, its interest under this Agreement with
respect to some or all of the Mortgage Loans, and designate any person to
exercise any rights of the Owner hereunder, by executing an assignment and
assumption agreement in a form acceptable to the Servicer and the assignee or
designee shall accede to the rights and obligations hereunder of the Owner with
respect to such Mortgage Loans.
11.11. Time of Payment. Unless otherwise specifically set forth in this
Agreement, any amount due to a party under this Agreement will be due and
payable upon receipt by the paying party of the invoice from the other party.
All amounts will be payable by wire transfer, in accordance with payment
instructions provided from time to time. Any amount not paid when due as set
forth in this Agreement will bear interest until paid at a rate of interest
equal to the prime rate published from time to time by The Wall Street Journal,
“Money Rates.” If any portion of an amount due to a party under this Agreement
is subject to a bona fide dispute between the parties, the other party will pay
to that party on the date such amount is due all amounts not disputed in good
faith.
11.12. Force Majeure. The Servicer shall not be liable to any other Person for
any acts or omissions resulting from circumstances or causes beyond its
reasonable control, including fire or other casualty, act of God, strike or
labor dispute, war, terrorism or other violence or any governmental action or
any acts or omissions of the other Person.
[Intentionally Blank — Next Page Signature Page]

 

34



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Servicer and the Owner have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
day and year first above written.

                      FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
               
 
  By:   /s/ Thomas J. Axon                   
 
      Name:   Thomas J. Axon   
 
      Title:   President   
 
                    BOSCO CREDIT II, LLC, a Delaware limited liability company  
 
 
               
 
  By:   /s/ Thomas J. Axon                            Name: Thomas J. Axon      
      Its: Manager    

 

35



--------------------------------------------------------------------------------



 



EXHIBIT A
MORTGAGE LOAN SCHEDULE

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CONTENTS OF EACH MORTGAGE FILE
With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which the Owner shall deliver a copy thereof to the Servicer
for retention in the Servicing File:

  1.  
The original Mortgage Note bearing all intervening endorsements, endorsed “Pay
to the order of  _____  without recourse” and signed in the name of the Owner by
an authorized officer (in the event that the Mortgage Loan was acquired by the
Owner in a merger, the signature must be in the following form: “[the Owner],
successor by merger to [name of predecessor]”; and in the event that the
Mortgage Loan was acquired or originated by the Owner while doing business under
another name, the signature must be in the following form: “[the Owner],
formerly known as [previous name]”).

  2.  
The original of any guarantee executed in connection with the Mortgage Note (if
any).

  3.  
The original Mortgage, with evidence of recording thereon or a certified true
and correct copy of the Mortgage sent for recordation.

  4.  
The originals or certified true copies of any document sent for recordation of
all assumption, modification, consolidation or extension agreements, with
evidence of recording thereon.

  5.  
The original Assignment of Mortgage for each Mortgage Loan, in form and
substance acceptable for recording (except for the insertion of the name of the
assignee and recording information).

  6.  
Originals or certified true copies of documents sent for recordation of all
intervening assignments of the Mortgage with evidence of recording thereon.

  7.  
The original mortgagee policy of title insurance or evidence of title.

  8.  
Any security agreement, chattel mortgage or equivalent executed in connection
with the Mortgage.

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items to the extent in the possession of the Owner or in the
possession of the Owner’s agent(s):

  9.  
The original hazard insurance policy and, if required by law, flood insurance
policy, in accordance with Section 4.10 of the Agreement.

  10.  
Residential loan application.

  11.  
Mortgage Loan closing statement.

 

 



--------------------------------------------------------------------------------



 



  12.  
Verification of employment and income, if applicable.

  13.  
Verification of acceptable evidence of source and amount of down payment, if
applicable.

  14.  
Credit report on the Mortgagor.

  15.  
Residential appraisal report.

  16.  
Photograph of the Mortgaged Property.

  17.  
Survey of the Mortgage property, if required by the title owner or applicable
law.

  18.  
Copy of each instrument necessary to complete identification of any exception
set forth in the exception schedule in the title policy, i.e. map or plat,
restrictions, easements, sewer agreements, home association declarations, etc.

  19.  
All required disclosure statements.

  20.  
If available, termite report, structural engineer’s report, water potability and
septic certification.

  21.  
Sales contract, if applicable.

  22.  
Evidence of payment of taxes and insurance premiums, insurance claim files,
correspondence, current and historical computerized data files, and all other
processing, underwriting and closing papers and records which are customarily
contained in a mortgage loan file and which are required to document the
Mortgage Loan or to service the Mortgage Loan.

  23.  
Amortization schedule, if available.

  24.  
Mortgage Loan payment history.

  25.  
Original power of attorney, if applicable.

 

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Reserved.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
SERVICING FEE SCHEDULE
BASE FEE
Cash Flow Servicing Fee
Monthly per Loan Servicing Fee

         
Performing Mortgage Loans (0-29 days past due)
  $ * * *  
Additional: gross collection
    * * *  

CONTINGENCY
Contingency Fee = * * * of Net Collection Dollars
Franklin Credit will earn a Contingency Servicing Fee

  •  
Greater than or equal to 30 days contractually delinquent

  •  
Owner will be responsible for all advances including but not limited to
judgment, valuation, foreclosure, bankruptcy, and wilcap model.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
REPORTS
Trial Balance
Principal and Interest Collections
Prepaid Loans
Delinquent Loans
Unscheduled Principal Collections (Curtailments)
Payoff/Foreclosure Collections
Remittances
Loan Transfers
Cutoff Summary
Investor Payment/Rate Changes

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
RESERVED

 

D-2



--------------------------------------------------------------------------------



 



EXHIBIT G
APPROVAL MATRIX
TO BE DETERMINED

 

D-3



--------------------------------------------------------------------------------



 



EXHIBIT H
AGREED SERVICING GUIDELINES
TO BE DETERMINED

 

D-4